DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the application filed on 10/31/2019 wherein claims 1-14 are pending in the present application, claims 1, 3, 8, 10 being independent.
Claim Interpretation


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. With respect to claims 1, 3, 8, and 10 the Applicant admits in the remarks of 04/14/2021 that “Under the broadest reasonable interpretation, the claim-recited element "at least one of second indication information or third indication information" includes interpretations including: second indication information only, third indication information only, and both second indication information and third indication information. The Examiner agrees that claim interpretation for the given claim language includes second indication information only, third indication information only, and both second indication information and third indication information, however when one considers a broadest reasonable interpretation adopting an interpretation wherein both a second indication information and a third indication information would certainly not be selected at the broadest reasonable interpretation wherein adopting an interpretation wherein second indication information only, or third indication information only broadest reasonable interpretation. 

With respect to Claims 1, 3, 8, 10 recite the limitation "configured to indicate a modification period of at least one of second indication information or third indication information” as the claims contain limitations which further limit limitations which are only required in the alternative, the Examiner notes that given a broadest reasonable interpretation of the alternative claim language further limitations which limit the alternatives will similarly be interpreted as included in the alternative a need not be address when the claim is interpreted as including only one of the alternatives. For Example, given claim 1 which recites “ indicate a modification period of at least one of second indication information or third indication information” the Examiner may correctly interpret the claims as indicating a modification period of ONLY second indication information, accordingly the limitation “wherein the second indication information is configured to indicate whether target other system information among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information” is also appropriately interpreted as requiring the second indication information to be configured to indicate whether the target other system information among other 
Response to Arguments

Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. With respect to the Applicant’s argument with regards to the Rejection of Claims 1-14 Under 35 and U.S.C. § 112(b), the Examiner has withdrawn the Rejection but refers the Applicant to the Claim Interpretation section noted above which address the broadest reasonable interpretation of the claim language “at least one of second indication information or third indication information”. With respect to the Applicant Arguments with regards to Rejection of Claims 1-4, 7-11, and 14 Under 35 U.S.C. § 103, the Examiner respectfully disagrees with all Applicant assertions. The Applicant asserts “Adjakple does not teach or suggest the claimed "modification period of at least one of second indication information or third indication information," the Examiner respectfully disagrees, in the sections noted by the Applicant d1 discloses a modification period (see d1 para. 0267, 0268-0270, 0279) wherein the sections are informed by the d1 disclosure of informing by a system information of a modification period (see d1 para. 0040-0041) which is reflective of another indication information (i.e. second indication information OR third indication information). As to the limitation “the second indication information is configured to indicate whether target other system information among other . 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 7-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170311290 to Adjakple et al (hereinafter d1) in view of United States Patent Application Publication US-20180324679 to Basu Mallick et al (hereinafter d2). 
Regarding claim 1, as to the limitation “A system information transmission method, comprising” d1 discloses methods (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless 
as to the limitation “broadcasting minimum system information, wherein the minimum system information comprises first indication information, and the first indication information is configured to indicate a modification period of at least one of second indication information or third indication information; wherein the second indication information is configured to indicate whether target other system information among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information” d1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para. 0040-0041) and which indicates a modification period (see d1 para. 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 0258, 0265-0268).  However d1 does not appear to explicitly disclose wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of reducing the signaling load for the provisioning of System Information by implementing the 
Regarding claim 2, as to the limitation “the method according to claim 1, wherein the third indication information is configured to indicate whether the target other system information is in the being transmitted state and to indicate the transmission manner of the target other system information” d1 in view of d2 disclose SI being transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a to be transmitted state and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Regarding claim 3, as to the limitation “A system information receiving method, comprising:” d1 discloses methods (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for minimum system information (see d1 para. 0257).
as to the limitation “receiving minimum system information transmitted from a base station, wherein the minimum system information comprises first indication information, and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of reducing the signaling load for the provisioning of System Information by implementing the 
Regarding claim 4, as to the limitation “the method according to claim 3, further comprising: before sending to the base station a second request for acquiring first target other system information, determining whether acknowledgement information transmitted by the base station in response to a first request for acquiring the first target other system information has been received; and if the acknowledgement information has been received, sending the second request to the base station” d1 in view of d2 discloses determining if an ACK was transmitted by the base station in response to SI reception (see d1 para. 0105). 
Regarding claim 7, as to the limitation “the method according to claim 3, wherein whether a change has occurred in the at least one of the second indication information or third indication information is not determined according to paging information, and the minimum system information is monitored to receive at least one of latest second indication information or third indication information in real time” d1 in view of d2 discloses monitoring minimum SI to receive indication information without detecting a change has occurred (see d1 para. 057, 0269-0270, 0279).
Regarding claim 8 , as to the limitation “An electronic device, comprising: a processor; a memory storing instructions executable by the processor; wherein the processor is configured 
as to the limitation “broadcast minimum system information, wherein the minimum system information comprises first indication information, and the first indication information is configured to indicate a modification period of at least one of second indication information or third indication information; wherein the second indication information is configured to indicate whether target other system information among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information” d1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para.0040-0041 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 0258, 0265-0268).  However d1 does not 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of 
Regarding claim 9, as to the limitation “The electronic device according to claim 8, wherein the third indication information is configured to indicate whether the target other system information is in the  being transmitted state and to indicate the transmission manner of the target other system information” d1 in view of d2 disclose SI to be transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a to be transmitted state and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Regarding claim 10, as to the limitation “An electronic device, comprising: a processor; a memory storing instructions executable by the processor; wherein the processor is configured to:” d1 discloses methods  (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless 
as to the limitation “receive minimum system information transmitted from a base station, wherein the minimum system information comprises first indication information, and the first indication information is configured to indicate a modification period of at least one of second indication information or third indication information, wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information; if it is determined according to the modification period that the target other system information is in the being transmitted state, receive the target other system information in a time window corresponding to transmission of the target other system information” d1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para. 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar 
Regarding claim 11, as to the limitation “The electronic device according to claim 10, wherein the processor is further configured to: before a second request for acquiring first target other system information is sent to the base station, determine whether acknowledgement information transmitted by the base station in response to a first request for acquiring the first target other system information has been received; and if the acknowledgement information has been received, send the second request to the base station” d1 in view of d2 discloses determining if an ACK was transmitted by the base station in response to SI reception (see d1 para. 0105). 
Regarding claim 14, as to the limitation “The electronic device according to claim 10, whether a change has occurred in the at least one of the second indication information or third indication information is not determined according to paging information, and the minimum .
Allowable Subject Matter



Claims 5-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


US 20190387456 A1 to ISHII; Atsushi discloses receive first type system information (SI) from the radio access node. The first type SI comprises: availability of second type SI messages, a second type SI message comprising at least one system information block (SIB) and an indication of a delivery mode for each of the second type SI messages, the delivery mode being either broadcast or on-demand basis. The transmitter circuitry is configured to transmit an SI request message to request at least one second type SI message indicated as on-demand delivery in a case where the delivery mode of the second type SI message is on-demand. The processor circuitry is configured to, after receiving from the radio access node an acknowledgement for the SI request message and before performing an SI message acquisition process, wait for a time duration specified by an offset value; and perform an SI message acquisition process. In another of its example aspects the technology disclosed herein concerns method of operating such wireless terminal.

US 20180199267 A1 to Lin; Guan-Yu et al. discloses indicator in the minimum system information (MSI) indicates whether an SI or an SI group is delivered with broadcast or unicast. In one embodiment, the UE receives a MSI, obtains from the MSI the other SI (OSI) delivery mode indicator, and sends an on-demand SI request if the OSI delivery mode indicates the unicast delivery mode, otherwise acquires OSI information in a predefined or scheduled period if the OSI delivery mode indicates the broadcast delivery mode. In one embodiment, the delivery mode is unicast and the SI request is sent at a timing or resource explicitly configured 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643